     Case 2:19-bk-11709-RK          Doc 20 Filed 05/31/19 Entered 05/31/19 15:09:59                 Desc
                                     Main Document     Page 1 of 1


1    Wesley H. Avery, Trustee
     758 E. Colorado Blvd., Suite 210
2
     Pasadena, CA 91101
3
     Telephone: (626) 395-7576
4    Alexandria@AveryTrustee.com
5    Chapter 7 Trustee

6

7                              UNITED STATES BANKRUPTCY COURT
8                 CENTRAL DISTRICT OF CALIFORNIA, LOS ANGELES DIVISION

9    In re:                                            )   Case No. 19-11709-RK
                                                       )
10   MONTOYA, MORIS ERNESTO                            )                  Chapter 7

11                                                     )
                                                       )   NOTICE OF CONTINUED MEETING OF
12                          Debtor(s).                 )   CREDITORS AND APPEARANCE OF
                                                       )   DEBTOR(S) 11 U.S.C. §341(a)
13                                                     )

14   TO THE ABOVE NAMED DEBTOR(S) AND THE ATTORNEY ON RECORD, IF ANY:
             You are hereby notified that the Meeting of Creditors pursuant to Title 11 U.S.C. Section
15   341(a) in the above entitled matter was continued to June 25, 2019 at 01:30 PM, located at:
     Office of the United States Trustee, 915 Wilshire Blvd., 10th Floor, Los Angeles, CA 90017 for
16   the reason set forth below:

17            ☒    Administrative reasons. Appearance waived on 5/29/2019.

18    DATED: May 31, 2019                              /s/ Wesley H. Avery
                                                       Wesley H. Avery, Chapter 7 Trustee
19

20
     I certify that I served the within Notice on the above debtor(s), the attorney of record (if any), and
21   interested parties on May 31, 2019.

22                                                     /s/ Alexandria Fitzpatrick
                                                       Alexandria Fitzpatrick, Asset Clerk
23

24

25

26

27
     MORIS MONTOYA
28   8834 BARING CROSS ST.
     LOS ANGELES, CA 90044
